Gregory, J.
The appellees sued Holmes, the appellant, Hare, and Sterrett’s administrator. The complaint is in two paragraphs. The first is for false representatipns" in the sale of sixty-two mules, the joint property of Holmes, Hare, and Sterrett. The second is for a false warranty in the sale of the same mules. The appellant answered by the general denial. Trial by jury, verdict for the plaintiffs for two thousand one hundred and thirty-five dollars and twenty-eight cents—one thousand and seventy-six dollars and thirty-two cents against Holmes, and five hundred and twenty-nine dollars and forty-eight cents against each of the other defendants. In answer to interrogatories, the jury found, that Holmes never authorized either Sterrett or Hare to sell his share of the mules without consulting him; nor did he authorize .either one of them to make any false representations, or to warrant his half of the mules; and that Holmes never warranted the mules to Wood or Jones, nor did he ever make any false representations about them to the plaintiffs or either of them.
Holmes moved for a judgment on the special finding. The court overruled the motion, and this is assigned as one of the alleged errors complained of.
Neither Hare nor Sterrett had any authority as joint owner of the mules to sell Holmes’ interest therein.
The allegation in the complaint is, that the defendants made the false representations and false warranty.' The *202special finding covers the entire issue made by the pleadings, and entitled the. appellant, Holmes, to a judgment in his favor.
L. Barbour and G. P. Jacobs, for appellant.
J. E. McDonald, A. L. Roadie, and E. M. McDonald,, for appellees.
Judgment reversed, with costs. Cause remanded, with directions to render judgment in favor of Holmes against the appellees for costs.